Citation Nr: 1037273	
Decision Date: 09/30/10    Archive Date: 10/05/10

DOCKET NO.  07-02 985	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Esq.


ATTORNEY FOR THE BOARD

K. Osegueda, Law Clerk


INTRODUCTION

The appellant is a Veteran who served on active duty from August 
1968 to July 1970.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2006 rating decision by the Cleveland, 
Ohio, (RO) of the Department of Veterans Affairs (VA), which 
denied service connection for PTSD.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

As an initial matter, the provisions of the Veterans Claims 
Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159. 3.326(a), and as interpreted by the Court, are 
applicable to this appeal.

The Veteran contends that he developed an anxiety disorder and 
PTSD as a result of his active service in Vietnam.  For PTSD 
claims, VA law provides that service connection "requires 
medical evidence diagnosing the condition in accordance with 
§ 4.125(a) of this chapter; a link, established by medical 
evidence, between current symptoms and an in-service stressor; 
and credible supporting evidence that the claim in-service 
stressor occurred..."  38 C.F.R. § 3.304(f) (2009).  Section 
4.124(a) of 38 C.F.R. incorporates the 4th edition of the 
American Psychiatric Association's Diagnostic and Statistical 
Manual for Mental Disorders (DSM-IV) as the governing criteria 
for PTSD.

In this case, the Veteran contends that he has PTSD as a result 
of service when: 1) another perimeter guard was killed by sniper 
fire; 2) he witnessed helicopters carrying dead bodies to Graves 
Registration in close proximity to his post; 3) the assault of a 
soldier by a fellow soldier; 4) the United States' negative 
attitude towards the Vietnam War and Vietnam veterans; and 5) he 
saw a decapitated Vietnamese corpse while driving through a local 
village.

The Veteran's DD Form 214 (Report of Discharge) noted that his 
military occupation specialty was Army radioman.  In a statement 
dated April 2008, the Veteran reported that during his entire 
tour in Vietnam from July 1969 until July 1970, he was stationed 
at Cu Chi, the 25th Infantry Division headquarters where he 
worked in the dial telephone exchange as a clerk-typist.  The 
Board notes that an internet search yielded information 
concerning the 25th Infantry Division was located at Cu Chi.  

A June 2008 VA internal memorandum to the file from the U.S. Army 
and Joint Services Records Research Center (JSRRC) Coordinator at 
the RO indicated that the Veteran's statements as to his 
stressors were insufficient to send to JSRRC for verification.  
Thus, JSRRC has not been contacted to research the Veteran's 
alleged in-service stressors.  The Board finds that evidence of 
record including the Veteran's statements dated August 2005 and 
March 2006, an April 2008 PTSD questionnaire, and lay statements 
from friends and family dated March 2008 and February 2008 
provide adequate stressor information to submit to JSRRC for a 
unit records search.  On remand, the AMC/RO should take 
appropriate measures to request verification of the Veteran's 
claimed in-service stressors from JSRRC or other appropriate 
source under procedures laid out in VA's Manual M21-1MR, or to 
explain why such assistance is not necessary.

In addition, the AMC/RO should attempt to obtain and associate 
with the claims file all outstanding VA and private medical 
records connected with the Veteran's claim. 

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should contact theVeteran 
and his representative and obtain the 
names, addresses and approximate dates of 
treatment for all medical care providers, 
VA and non-VA, who treated the Veteran for 
his PTSD and whose records are not found 
within the claims file.  After the Veteran 
has signed the appropriate releases, those 
records not already associated with the 
claims file should be obtained and 
associated with the claims file.  All 
attempts to procure records should be 
documented in the file.  The Veteran is to 
be notified of unsuccessful efforts in this 
regard, in order to allow him the 
opportunity to obtain and submit those 
records for VA review.

2.  The AMC/RO should prepare a summary of 
the claimed in-service stressors as set 
forth by the Veteran in his August 2005, 
March 2006, and June and August 2008 
statements and April 2008 PTSD 
questionnaire, and statements from his 
friends and family dated March 2008 and 
February 2008.  Thereafter, the AMC/RO 
should prepare a request to the U.S. Army 
and Joint Services Records Research Center 
(JSRCC), or other appropriate source, 
citing to Cu Chi, the 36th Signal Brigade 
of the 25th Infantry Division headquarters.  
If any source requires a specific time 
period in order to search unit records, the 
AMC/RO should designate the time period 
from July 1969 to July 1970 (further broken 
down into smaller time increments, as 
necessary).  The request should implement 
procedures laid out in VA's Manual M21-1MR.  

3.  Following a response from JSRRC, the 
AMC/RO must make a specific determination, 
based upon the complete record, with 
respect to whether the Veteran was exposed 
to a stressor or stressors in service and, 
if so, what was the nature of the specific 
stressor.  If the AMC/RO determines that 
the record establishes the existence of a 
stressor, the AMC/RO must specify what in-
service stressor it has determined is 
established by the record.

4.  If and only if, a claimed stressor is 
verified, the Veteran should be scheduled 
for an examination by a VA psychiatrist or 
psychologist.  The examiner should be 
informed as to which of the claimed 
stressors or identified events have been 
verified.  All indicated tests and studies 
are to be performed.  Based on a review of 
the record, and examination of the Veteran, 
and considering the identified stressors, 
the examiner should offer an opinion as to 
whether it is at least as likely as not (50 
percent probability or greater) that he has 
PTSD related to a verified event in 
service.  The examination must be conducted 
following the protocol in VA's Disability 
Examination Worksheet for Initial 
Evaluations for PTSD, revised on April 2, 
2007.

Prior to the examination, the claims folder 
and a copy of this remand must be made 
available to the examiner for review of the 
case.  A notation to the effect that this 
record review took place should be included 
in the report.  The opinion should be 
provided based on the results of 
examination, a review of the medical 
evidence of record, and sound medical 
principles.  All examination findings, 
along with the complete rationale for all 
opinions expressed, should be set forth in 
the examination report.

5.  The Veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address where 
the notice was sent, must be associated 
with the claims folder.  The Veteran is to 
be advised that failure to report for a 
scheduled VA examination without good cause 
shown may have adverse effects on his 
claim.

6.  After completing any additional 
necessary development, the AMC/RO should 
re-adjudicate the issue of service 
connection for PTSD.  If the disposition of 
the claim remains unfavorable, the AMC/RO 
should furnish the Veteran and his 
representative a supplemental statement of 
the case and afford the applicable 
opportunity to respond.





The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).



